Title: [Diary entry: 14 November 1785]
From: Washington, George
To: 

Monday 14th. Thermometer at 58 in the Morning—64 at Noon and 62 at Night. Calm, clear, & pleasant Morning. Wind pretty brisk afterwards from the No. Wt., but fine notwithstanding.  The Company who came to dinr. yesterday, & lodged here last Night went away after breakfast—upon which I went to my Neck Plantation in the Neck with intention to take a descriptive list of my Horses, Cattle, Sheep, Working Tools &ca., but the forenoon being far spent I could only do it of the Horses & Tools. Began to Plant the Apple Trees which were brought from Major Jenifers on Saturday. Finished covering the Guinea grass in my Botanical Garden except 6 rows of it which I left uncovered—and uncut—to try the effect of the Winters frosts & snows upon it. In the Evening Mr. Willm. Craik returned from his trip over the Alligane Mountains having effected no business for his father or me, being disappointed of seeing those with whom he had it to transact.